UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7504


GREGORY HUDSON JONES,

                     Plaintiff - Appellant,

              v.

JEFFREY E. RICKMAN, Dentist at Alexander C.I., in his individual and official
capacities; TIM F. TOWNSEND, Dentist at Mt. View C.I., in his individual and official
capacities; DORA PLUMMER, Director of Health Services at D.P.S., in her individual and
official capacities; BELINDA E. ABREU-PENA, Dentist at Alexander C.I., in her
individual and official capacities; ERIC HOOKS, Secretary of the D.P.S., in his individual
and official capacities; KENNETH LASSITER, Director of Adult Corrections Prisons
Division, in his individual and official capacities; PAULA SMITH, Director of Health Care
Services, in her individual and official capacities; JAMES CLARE, Dental Director, in his
individual and official capacities; DONNA L. WOODRUFF, DDS, Assistant Dental
Director, in her individual and official capacities,

                     Defendants - Appellees,

              and

JAMES VAUGHN,

                     Defendant.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Martin K. Reidinger, Chief District Judge. (5:18-cv-00181-MR)


Submitted: March 18, 2021                                       Decided: March 22, 2021
Before WILKINSON and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gregory Hudson Jones, Appellant Pro Se. Kenneth L. Jones, CARRUTHERS & ROTH,
PA, Greensboro, North Carolina; Stephen W. Coles, COLES LAW FIRM, Concord, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Gregory Hudson Jones appeals the district court’s order granting Defendants

summary judgment in Jones’ 42 U.S.C. § 1983 action. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Jones v. Rickman, No. 5:18-cv-00181-MR (W.D.N.C. Sept. 22, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              3